DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-10, 12, 14, 16-20, 23, 25, 27-31, 35-36, 38-41, and 43 have been cancelled.  Claims 45-46 have been newly added.
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive.
Election/Restrictions
Applicant’s election without traverse of Group I and the combination of tocilizumab, fenretinide, and 2-methoxyestradiol, in the reply filed on 9/17/2019 is again acknowledged.
Claims 11, 13, 15, 21-22, 24, 26, and 32-34 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claims 11, 13, 15, 21-22, 24, 26, 32-34), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/17/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 37, 42, and 44-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 1 has been amended to recite:
A controlled-release pharmaceutical implant for localized delivery of tocilizumab, fenretinide, and 2-methoxyestradiol, wherein the implant comprises first, second, and third contiguous poly(lactic-co-glycolic acid) (PLGA) segments configured in a millicylinder geometry, wherein each PLGA polymer segment comprises a single therapeutic agent selected from tocilizumab, fenretinide, or 2-methoxyestradiol, wherein the first segment comprises tocilizumab in PLGA polymer having an average molecular weight of about 60 kDa, the second segment comprises fenretinide in PLGA polymer having an average molecular weight of about 13-38 kDa, and the third segment comprises 2-methoxyestradiol in PLGA polymer having an average molecular weight of about 13-24 kDa.

Claim 37 depends upon claim 1 and recites “wherein the implant provides an initial burst release of less than 20% of tocilizumab, fenretinide, and 2-methoxyestradiol in the first day after administration.”
Claim 42 depends upon claim 1 and has been amended to recite “wherein the first PLGA polymer segment comprising tocilizumab is 50:50 acid end-capped PLGA.”
Claim 44 depends upon claim 1 and has been amended to recite “wherein the second PLGA polymer segments comprising fenretinide comprises 60% 50:50 acid end-capped PLGA.”
New claim 45 recites “the controlled-release pharmaceutical implant of claim 1, wherein the implant comprises PLGA polymer segments comprising 50:50 PLGA.”
New claim 46 recites “the controlled-release pharmaceutical implant of claim 1, wherein the implant comprises PLGA polymer segments that are acid end-capped.”
Basis for the claim amendments was stated to be in paragraphs [0059, 0061-0064, 0067, 0071 and 0118] (referencing paragraphs in PBPUB 2019/0091330).  This is not agreed with.  

Paragraph [0059] discloses millicylinders generically. 

Paragraphs [0061-0062] disclose microencapsulating fenretinide (4-HPR) by solvent extrusion. 4-HPR powder can be ground and sieved, combined with excipients and suspended in an acetone solution of PLGA, acid-capped, MW 13-24 kDa.  It does not disclose “60% 50:50 acid end-capped PLGA” for fenretinide with respect to the MW 13-24 kDa (see claim 44).  This paragraph does not provide support for PLGA containing 4-HPR that is not acid-capped (see claims 1 and 45).   
Paragraph [0118] discloses that PLGA millicylinders, which consisted of 60% 50:50 acid end capped PLGA (24-38 kDa), were prepared by solvent extrusion method by dissolve 60% 50:50 acid end capped PLGA (24-38 kDa) in acetone, followed by addition of 4-HPR and excipients.  It does not disclose “60% 50:50 acid end-capped PLGA” for fenretinide with respect to the MW 13-24 kDa (see claim 1). This paragraph does not provide support for PLGA containing 4-HPR that is not 50/50 (see claims 1 and 46).   
The specification discloses different polymers for fenretinide for the 13-24 kDa molecular weight range and the 24-38 kDa molecular weight range.  

Paragraphs [0063-0064] discusses drug loading of 2-methoxyestradiol (2-ME) in PLGA. In one embodiment, the 2-ME is slowly and continuously released for  > 1 month in vitro from 

Paragraph [0067] discloses that ground tocilizumab (TOC) can be suspended at 10% TOC theoretical loading in PLGA 50/50 end-capped (Mw ~60 kD) +3% MgCO3/acetone solution and extruded into silicone rubber. This paragraph does not provide support for PLGA containing TOC that is not acid capped.  (See claims 1 and 45). This paragraph does not provide support for PLGA containing TOC that is not 50/50.  (See claims 1 and 46).

Paragraph [0071] discloses that in one embodiment, the therapeutic agents are combined into a contiguous implant by placing the segments back into the silicone rubber mold with a small drop of polymer solution to fuse the PLGA segments upon drying.  

With respect to claim 37, paragraph [0069] discloses that for 2-ME and TOC, in vivo release can be commenced once formulations are obtained based on in vitro analysis (i.e., >5-10% loading, <20% 1-day initial burst release, continuous release of 80% over 1 month of stable drug).  However, this disclosure does not speak to the release characteristics of fenretinide alone or the release characteristics of a single controlled-release pharmaceutical implant having each of the therapeutic agents TOC, 2-ME, and fenretinide as recited in claim 1.  Paragraph [0069] does 

Applicant’s claims separate characteristics (acid end-capped, 50:50 PLGA) that are only disclosed together.  There is no basis for this.  
Applicant’s claims group molecular weights (13-38 kDa) for fenretinide where different molecular weight ranges (13-24 kDa and 24-38 kDa) are disclosed as having different PLGA characteristics.  There is no basis for this.
The specification does not disclose the release characteristics of fenretinide alone or a pharmaceutical implant having the first, second, and third PLGA segments recited.  See claim 37. 
Claims 1, 37, 42, and 44-46 constitute new matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne P Allen/Primary Examiner, Art Unit 1647